MERRITT, Chief Judge,
dissenting.
The Court makes two errors in reversing the Review Commission and dismissing the citation against petitioner. First, it ignores the deferential review that this Court pays to administrative agencies in enforcing their own regulations. Second, it narrowly construes the application of the construction regulations. This error arises from a misreading of the leading Sixth Circuit case on this issue, Brock v. Cardinal Industries, 828 F.2d 373 (6th Cir.1987). Accordingly, I respectfully dissent.
Petitioner trains electrical workers at an unused substation by requiring them to walk on narrow trellises without fall pro*1337tection. To give the reader some idea of the danger faced by these workers, I have attached a photograph of the training site, submitted by the parties. The worker has to step precisely on the intersections of the angle irons; one false step and he or she may slip in between the bars and fall 55 feet to the ground. Circus high-wire acts without a net may provide suspense at the Big Top, but trapeze work for employees around live wires at the electric company has little entertainment and no safety value.
The Review Commission found this to be the case. It held that this danger was evident and that the construction regulations apply. We review these findings under an abuse of discretion standard. 5 U.S.C. § 706(2)(A) (1988). This standard of review ensures that courts of appeals properly respect the expertise that the agencies have in their bailiwicks. The Review Commission knows more about workplace safety than do we, and we should not treat the Commission’s conclusions lightly.
The majority cites no abuse of discretion that the Review Commission made in reentering the citation. Instead, it only says that the Review Commission’s finding violates the Cardinal Industries holding. A careful examination of that case reveals this conclusion to be unsound.
In Cardinal Industries, the Secretary of Labor cited Cardinal, a manufacturer of prefabricated housing, under the construction work regulations. The question in that case was whether Cardinal, as a manufacturer of houses, fell under the more specific construction work regulations or under the general industry standards. Cardinal, 828 F.2d at 376. If only the latter regulations applied, then the Secretary’s citation was invalid because it issued under the construction standards and not the general industry standards. A review of the law in this area revealed a logical conclusion to a panel of this Court, namely that Cardinal was not engaged in construction work because the work it did was not connected with a construction site. The reason for this conclusion was obvious: Cardinal engaged in manufacturing. The fact that it manufactured entire houses did not matter because the activity was manufacturing nonetheless. If the Court had upheld the citation against Cardinal, then manufacturers of doorknobs, ovens, fireplaces, and commodes would be drawn into the construction regulations because they had as much connection with a construction site as Cardinal did.
This holding has no application to the case before us. The work carried on at the training facility is clearly connected with a permanent location. It is also not manufacturing. It is intimately connected with construction. The majority does not hold that OSHA abused its discretion in holding that training activities integral and necessary to the performance of construction work is construction work. Indeed, the majority recognizes cases holding that training for construction or other work intimately connected with construction is construction work under 29 C.F.R. § 1910.12(b) (1989). E.g., National Eng’g & Contracting Co. v. United States, 838 F.2d 815, 818 (6th Cir.1987) (per curiam); Bechtel Power Corp. v. Secretary of Labor, 548 F.2d 248 (8th Cir.1977) (per cu-riam) (management employees covered by construction regulations). Rather, it holds that this training is not construction work because it is not connected with a particular construction site. I fail to see why this work is not construction work that falls under the construction work regulations. Training for construction is construction work, the training in this case is associated with a permanent facility, and the workers trained will work on construction work at only certain defined locations (i.e., the petitioner’s substations). Unlike the manufacturer in Cardinal Industries, we have before us workers engaged in construction work associated with a particular construction site.
Petitioner argues that it would be anomalous to require it to erect fall protection at its training site when the actual work sites have no such protection. This argument is its training for the real world assertion: Workers will freeze on the real substation bridges if they were trained un*1338der less than real conditions. Of course, the Review Commission found that petitioner had no evidence for this psychological theory other than the anecdote of one employee. J.A. at 12. This argument also ignores the reason that petitioner need not have fall protection at its substations. Apparently, it would be impractical to have such fall protection. OSHA has interpreted its regulations to allow for an exception to the fall protection regulations if such protection is not feasible. It has apparently found this in 29 C.F.R. § 1926.951(b)(1) (1989), which says that the employer is supposed to use other protection if it cannot use body belts or lanyards. Even if § 1926.951(b)(1) does exempt petitioner from providing fall protection at the substations — and I do not mean that I would so hold were that case presented — petitioner has not shown that fall protection is impractical at the training center. Rather, it attempts to use the impracticality of fall protection at the substations as a means of exempting its training center from the safety regulations, as if the conditions allowing a lack of fall protection were an immutable characteristic of substations. OSHA could conceivably cite petitioner and force it to show why fall protection is not feasible at each of its substations. Presumably, if OSHA could show that one substation could feasibly accommodate fall protection, then petitioner would have to install it. Then its trainees would not need to endure a lack of fall protection at the training site in order to prepare them for the real world of substation work.
The actual practice of the petitioner also belies its assertion that its lack of fall protection at the training site toughens up the trainees for their future job. According to counsel for the petitioner at oral argument, at least one substation has a bridge eighty feet off the ground, and other bridges are one-foot wide I-beams. If petitioner really wanted to train its employees for the hazards they would face on the job, it would include these types of bridges, in height and width, in its training program. Petitioner’s anecdote-based psychology of workers also suggests that the petitioner would be justified in creating extra hazards for the trainees to insure that they were ready for the dangers of substation work. Walking on a tightrope over a snake pit like Indiana Jones would prepare one for the lesser danger of the substation, but a “greater danger theory” in worker safety cases confuses risk with reason.
[[Image here]]